Citation Nr: 1605117	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota.


THE ISSUE

Entitlement to an effective date earlier than March 2, 2012, for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1966 to August 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

The Veteran testified at a Board videoconference hearing in front of the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is associated with the Veteran's claims file.

In November 2013, attorney Penelope Gronbeck was appointed the Veteran's representative.  In a letter dated in November 2013, the Veteran's attorney stated that she had just been asked to represent the Veteran and that she did not yet know the procedural posture of the case or whether any decision had been issued.  As such, she requested that her letter be treated as a notice of disagreement pertaining to any decision that may have been issued in the year prior, or that it be treated as a VA Form 9 if a Statement of the Case had been issued.  In a November 2013 VA Form 3288, the Veteran authorized the VA to provide a copy of his claims file to his attorney.  The Veteran's attorney also filed requests for the Veteran's claims file in letters dated in November 2013 and October 2014.  According to a letter dated in December 2014, the VA Regional Office (RO) in Los Angeles, California sent a copy of the Veteran's entire VA claims file to the Veteran's attorney.  Additionally, in August 2015, the RO sent copies of two letters to the Veteran's attorney's law office:  a letter notifying the Veteran of his scheduled Board videoconference hearing and a letter notifying the Veteran that his appeal was certified to the Board, which included regulations regarding the time period for submitting additional evidence following certification of an appeal to the Board.  In light of the above, the Board finds that the Veteran's attorney has had ample opportunity to submit evidence or argument in support of the appeal.  See 38 C.F.R. § 20.600.  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dated from May 2010 to February 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.


FINDINGS OF FACT

1.  A liberalizing law, section 206 of the Veterans Education and Benefits Expansion Act of 2001, went into effect as of September 17, 2001, more than one year prior to the Veteran's claim for non-service connected pension benefits.  

2.  There is at least an approximate balance of positive and negative evidence as to whether the criteria for an effective date earlier than March 2, 2012, for the award of non-service connected pension benefits, have been met.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for an effective date of March 2, 2011, for the award of non-service connected pension benefits, have been met.  38 U.S.C.A. §§ 1502, 5110 (West 2014); 38 C.F.R. §§ 3.3, 3.114, 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO. See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The Pension Management Center provided pre-adjudication VCAA notice to the Veteran, by letter, in March 2012.  This letter notified the Veteran of the evidence needed to substantiate his non-service connected pension claim, in addition to the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by the VA, the evidence already received by the VA, and an explanation of how the VA determines the effective date of a claim.  Additionally, in the April 2012 letter notifying the Veteran that it had granted disability pension benefits with aid and attendance, the Pension Management Center indicated that the Veteran may be entitled to pension for up to one year prior to the date of his claim, and it enclosed a VA Form 21-0516-1 for the Veteran to complete.  Accordingly, the VA has fulfilled its duty to notify the Veteran.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. See 38 U.S.C.A. § 5103A(a)(1), (c); 38 C.F.R. §§ 3.159(c), 3.103(c)(2).  Medical records, lay statements, Social Security records and inquiries, and a VA Form 21-0516-1, Improved Pension Eligibility Verification Report, have been associated with the evidence of record. 

As part of the VA's duty to assist, the Veteran was afforded a Board videoconference hearing pursuant to his request.  The Board notes that though the Veteran's attorney was not present at the hearing, the Veteran indicated that he wished to proceed without his attorney present.  To comply with 38 C.F.R. § 3.103(c)(2),  the Veterans Law Judge of the Board or the local Decision Review Officer (DRO) at the RO chairing a hearing must fulfill two duties.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  These duties consist of: (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Id.  During the instant Board videoconference hearing, the undersigned Veterans Law Judge effectively outlined the issue on appeal and noted evidentiary development that may be advantageous to the Veteran's position.  To the extent that this was not done, the Veteran demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his attorney has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2); further, they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence relevant to his claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for the VA to comply with its duty to assist.

II.  Effective Date for Non-Service Connected Pension Benefits

The Veteran seeks an effective date earlier than March 2, 2012, for the award of non-service connected pension benefits.

Non-service connected pension benefits may be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from a non-service connected disability that is not the result of the veteran's willful misconduct.  See 38 U.S.C.A. § 1521(a), (j); see also 38 U.S.C.A. §§ 1502(a), 1503.  

Veterans who are eligible and who are unable to secure and follow a substantially gainful occupation because of disabilities that are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17.  Where the evidence of record establishes that a pension claimant fails to meet percentage standards set forth in 38 C.F.R. § 4.16, but satisfies the basic entitlement criteria and is unemployable due to his disability, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be authorized.  See 38 C.F.R. §§ 4.17, 3.321(b)(2).  

Unless specifically provided otherwise, the effective date of an award based on an original claim for pension is the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (noting that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application"); 38 C.F.R. § 3.400 (stating that the effective date for a pension award "will be the date of receipt of the claim or the date entitlement arose, whichever is the later").

An exception to the effective date provisions noted above provides that if, within one year from the date on which a veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability that was not the result of the veteran's own willful misconduct was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii) (noting that while the facts and circumstances of each case apply, "extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim").  The Board finds that this exception does not apply to the instant case, as there is no indication in the record that the Veteran filed a claim for a retroactive pension award within 1 year of becoming permanently and totally disabled and that a physical or mental disability was so incapacitating that it prevented him from filing the claim for at least 30 days following the date upon which he became permanently and totally disabled.  Instead, based on his March 2012 application for benefits and his October 2015 testimony, the Veteran has claimed permanent and total disability beginning in the 1990s or earlier.

An exception to the general rule that the effective date of a pension award cannot be earlier than the date of receipt of the claim provides that when pension is awarded pursuant to any Act or administrative issue, the effective date of the award "shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award . . . be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier."  38 U.S.C.A. § 5110(g); see also McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997) (holding that the "date of administrative determination of entitlement" is the date the VA makes its determination).

When pension is awarded pursuant to a "liberalizing" law or VA issue, the effective date of such award cannot be earlier than the effective date of the law or administrative issue.  38 C.F.R. § 3.114(a).  If pension benefits are awarded pursuant to a liberalizing law, for a claimant to be eligible for retroactive payment, the evidence must show that the claimant "met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law . . . and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  See id.  If a claim is reviewed at the request of a claimant within 1 year from the effective date of the liberalizing law or VA issue, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a)(1).  If the claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3).  

Though 38 C.F.R. § 3.114 does not define the term "liberalizing," the Court of Appeals for the Federal Circuit has indicated that a "liberalizing" law or VA issue is one which effects a substantive change in law or regulation and creates a new basis for entitlement to a benefit.  See Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) (quoting Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993)); see also VAOPGCPREC11-1999 at 6 (September 2, 1999).

Here, the Pension Management Center determined that the Veteran was entitled to non-service connected pension benefits, with an effective date of March 2, 2012, the date the Veteran filed his original claim.  Therefore, the Board must determine whether application of the liberalizing law rule is warranted in this case, which would allow for an effective date no earlier than March 2, 2011.  

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was signed into law.  Section 206 of the Act amended 38 U.S.C.A. § 1502(a) by modifying the qualifications for being considered "permanently and totally disabled."  Specifically, under the 2001 amendment to 38 U.S.C.A. § 1502(a), a person shall be considered permanently and totally disabled if he: (1) is a patient in a nursing home for long-term care due to disability; (2) is "[d]isabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner"; (3) is unemployable as a result of disability that is reasonably certain to continue throughout his life; or (4) is suffering from a disability that would render it impossible for the average person to follow a substantially gainful occupation, or a disease or disorder that is determined by the Secretary to justify a determination that individuals suffering from such a disease or disorder are permanently and totally disabled.  The amendment to 38 U.S.C.A. § 1502(a) went into effect as of September 17, 2001.  Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 206 Note, 115 Stat. 976 (2001).

The Board finds that 38 U.S.C.A. § 1502(a), as amended by Section 206 of the Veterans Education and Benefits Expansion Act of 2001, is a liberalizing law.  Prior to the 2001 amendment, one could only be considered permanently and totally disabled if he was unemployable as a result of disability that was reasonably certain to continue throughout his life, or if he was suffering from a disability that would render it impossible for the average person to follow a substantially gainful occupation, or a disease or disorder that was determined by the Secretary to justify a determination that individuals suffering from such a disease or disorder were permanently and totally disabled.  See 38 U.S.C.A. § 1502(a) (West 2001).  The amendment to 38 U.S.C.A. § 1502(a) allowed claimants to establish permanent and total disability through evidence of being a patient in a nursing home for long-term care because of disability or evidence that the Commissioner of Social Security found the claimant to be disabled for the purposes of any benefits administered by the Commissioner, which provided new ways for establishing entitlement to pension benefits.  Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103 (codified as amended at 38 U.S.C.A. § 1502(a) (West 2014)).  The 2001 amendment to 38 U.S.C.A. § 1502(a) therefore effectuated a substantive change in law or regulation and created new bases for entitlement to non-service connected pension benefits, and it is properly construed as a liberalizing law.  See Routen, 142 F.3d at 1441-42.

As the amendment to 38 U.S.C.A. § 1502(a) is a liberalizing law, for the Veteran to be eligible for a retroactive payment of pension benefits, the evidence must show that he met all eligibility criteria for the liberalized benefit on September 17, 2001, the effective date of the liberalizing law.  See 38 C.F.R. § 3.114(a).  Additionally, the evidence must establish that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  See id.  

Here, the evidence of record suggests that the Commission of Social Security found the Veteran to be disabled for the purposes of Social Security benefits prior to September 17, 2001, and that such eligibility existed continuously from that date to March 2, 2012, the date of his claim.  At the October 2015 Board videoconference hearing, the Veteran reported that he was granted Social Security benefits in or around 1991, and that aside from a period of incarceration that ended in approximately 1991, there was never an interruption in his Social Security benefits.  Based on an August 2012 VA report of general information, the Social Security Administration (SSA) verified that the Vet was not continuously paid Supplemental Security Income (SSI) benefits since September 17, 2001; instead, the Veteran was first paid SSI benefits in October 2011, and his SSI payments had been suspended due to multiple incarcerations.  In a letter from the SSA dated in June 2012, the SSA provided that for the period from September 1, 2001 to June 1, 2012, the Veteran received a total of $29,014.10 in SSI benefits.  Attached to the June 2012 SSA letter is a spreadsheet showing $0 payments each month from September 1, 2001 to March 1, 2009, with payments beginning April 1, 2009, and continuing to June 1, 2012.  Also attached to the June 2012 SSA letter are two SSA-1099 Social Security Benefit Statements showing that the Veteran was paid SSA benefits in 2010 and 2011.  According to a Social Security inquiry conducted in April 2012, the Veteran's disability onset date, for SSA purposes, was January 1, 1998, and monthly benefits payments were credited in August 2010, December 2010, and December 2011.  

The Pension Management Center denied the Veteran's request for an earlier effective date because it found that he had not been receiving Social Security benefits payments continuously since September 17, 2001.  However, as noted above, to be considered permanently and totally disabled based on a finding of disability by the Commissioner of Social Security, a claimant need only show that the Commissioner determined that the claimant was disabled for the purposes of Social Security benefits.  See 38 U.S.C.A. § 5102(a)(2).  The statute does not indicate that a claimant must be disabled, as determined by the Commission of Social Security, and be in receipt of payments.  See id.  Here, the June 2012 SSA letter and attached documents suggest that the Veteran was determined disabled by the Commissioner of Social Security prior to September 17, 2001, which would render him eligible for the application of the liberalizing law rule, and that such eligibility existed continuously from September 17, 2001, to the date of his claim.

Although there are inconsistencies concerning when the Veteran began receiving Social Security benefits payments, there is at least an approximate balance of positive and negative evidence regarding whether the Commission of Social Security found the Veteran to be disabled for the purposes of Social Security benefits on or before September 17, 2001, and that such eligibility existed continuously from September 17, 2001, to the date of the Veteran's claim.  As the positive and negative evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and an effective date of March 2, 2011, for the Veteran's non-service connected pension is warranted.  See 38 U.S.C.A. § 5107(b).



ORDER

An effective date of March 2, 2011, for the Veteran's non-service connected pension benefits, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


